The decision of this court handed down on March 28,1930,  is hereby amended to read as follows: Order amending order, in so far as appealed from, modified by striking out the words “ the date of entry of this order ” and inserting in place thereof the words “ December 11th, 1929,” and as so modified affirmed, without costs. The county clerk exceeded his authority in docketing the order of December 11, 1929, as a judgment. His signature thereon did not change the character of the document. It was always an order; never a judgment. Claimants could not have been misled by the addition of the clerk’s signature, which did not remove the proceeding from the effect of the Greater New York Charter, under which the limitation upon appeals is twenty days,  Lazansky, P. J., Rich, Kapper, Hagarty and Scudder, JJ., concur.